

116 HR 3806 IH: Protecting Immigrant Gold Star and Military Families Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3806IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Gallego (for himself, Mr. Soto, Mr. Grijalva, Mr. Gonzalez of Texas, and Ms. Escobar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to limit the grounds of deportability for certain
			 relatives of members of the Armed Forces and veterans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Immigrant Gold Star and Military Families Act. 2.Limiting grounds of deportability for relatives of members of the Armed Forces and veteransSection 237 of the Immigration and Nationality Act (8 U.S.C. 1227) is amended by adding at the end the following:
			
 (e)Alien relatives of members of the Armed Forces and veteransThe provisions of this section shall not apply to an alien who— (1)is—
 (A)the spouse, widow or widower, parent, son or daughter, or sibling of— (i)a member of the Armed Forces of the United States; or
 (ii)a veteran (as that term is defined in section 101 of title 38, United States Code); or (B)eligible for the Gold Star lapel button under section 1126 of title 10, United States Code; and
 (2)has not been convicted of— (A)a felony;
 (B)a significant misdemeanor (as such term is defined in section 2 of the Restoring Respect for Immigrant Service in Uniform Act); or
 (C)three or more misdemeanors that are not significant misdemeanors, each of which occurred on a different date, and arose out of separate conduct; and
 (3)is not otherwise a threat to national security or public safety.. 